 Case 3:20-cv-05781-FLW-DEA Document 1 Filed 05/11/20 Page 1 of 8 PageID: 1




Jacob M. Polakoff, Bar No. 035832006
BERGER MONTAGUE PC
1818 Market Street, Suite 3600
Philadelphia, PA 19103
Tel. (215) 875-3000
Fax: (215) 875-4604
Email: jpolakoff@bm.net

Attorney for Plaintiffs


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  TRENTON DIVISION

LULA WILLIAMS, GLORIA TURNAGE,                       )
GEORGE HENGLE, DOWIN COFFY,                          )
                                                     )
                              Plaintiffs,            )
                                                     )                 CASE NO.: 3:20-cv-5781
                                                     )
v.                                                   )              JURY TRIAL DEMANDED
                                                     )
PHILIP BURGESS,                                      )
                                                     )
                              Defendant.             )

                                            COMPLAINT

       COME NOW the Plaintiffs, by Counsel, and for their Complaint against the Defendant,

they allege as follows:

                               PRELIMINARY STATEMENT

       1.      This action is brought against Defendant Philip Burgess pursuant to the Fair Credit

Reporting Act (“FCRA”). In particular, Plaintiffs bring this claim because non-party Microbilt

Corporation, with which Burgess is closely affiliated, provided Plaintiffs’ consumer reports to one

or more third parties without a permissible purpose in violation of § 1681b, which enumerates

specific purposes when a consumer reporting agency may furnish a report and “no other.” 15

U.S.C. § 1681b(a).
 Case 3:20-cv-05781-FLW-DEA Document 1 Filed 05/11/20 Page 2 of 8 PageID: 2




        2.      As reflected by the discovery produced in a related proceeding, Defendant Philip

Burgess, along with other non-parties Matt Martorello and Karrie Wichtman, requested and

obtained the Plaintiffs’ consumer reports to attempt to gain a litigation advantage in a class action

currently pending in the Eastern District of Virginia, Williams v. Big Picture Loans, LLC. Through

this conduct, Burgess is separately liable under the FCRA.

        3.      Plaintiffs previously sued Burgess, Martorello, Wichtman, and Microbilt for this

conduct in the Eastern District of Virginia, but Mr. Burgess was successful in convincing that court

that it lacked personal jurisdiction over him. See Williams v. Microbilt Corporation, No. 3:19-cv-

00085-REP (E.D. Va.), ECF 16 (setting out basis for such arguments, and admitting Burgess’s

residence in this District).

        4.      Plaintiff therefore brings this case in the venue Mr. Burgess admitted is his home.

                                 JURISDICTION AND VENUE

        5.      The jurisdiction of this Court is conferred by the FCRA, 15 U.S.C. § 1681(p), and

28 U.S.C. § 1331.

        6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1).

                                            PARTIES

        7.      Each Plaintiff is a natural person and a consumer as defined by 15 U.S.C. §

1681a(c).

        8.      Defendant Philip Burgess (“Burgess”) is a natural person and the founder of

Microbilt. At all relevant times to this Complaint, Burgess was a “user” as governed by the FCRA.

                                              FACTS

        9.      On June 22, 2016, the Plaintiffs filed a lawsuit against Big Picture Loans, LLC,

Ascension Technologies, LLC, and Martorello regarding an illegal rent-a-tribe lending scheme.




                                                 2
  Case 3:20-cv-05781-FLW-DEA Document 1 Filed 05/11/20 Page 3 of 8 PageID: 3




 Williams v. Big Picture Loans, LLC, 3:17-cv-461 (E.D. Va.) (the “Big Picture Litigation”).

         10.    On or around July 7, 2017, Defendant Burgess procured Plaintiffs’ consumer

 reports from Microbilt and forwarded them to Wichtman, an attorney for Big Picture Loans and

 Ascension Technologies, at the request of Martorello.

         11.    These reports were obtained and used for litigation purposes in the Big Picture

 Litigation, including to gather information on Plaintiffs’ credit history to prepare for and take their

 depositions and to make arguments regarding their standing and potential adequacy as class

 representatives.

         12.    However, the FCRA does not permit a consumer reporting agency to furnish, or a

 user to receive, credit reports for use in litigation. 15 U.S.C. § 1681b(a).

         13.    Therefore, Microbilt was not permitted to furnish Plaintiff’s consumer reports to

 Defendant Burgess, Martorello, and Wichtman, nor were these individuals permitted to receive

 them.

         14.    Plaintiffs only discovered this illegal access of their consumer reports when

 Martorello produced text messages in the Big Picture Litigation. Specifically, on July 7, 2017,

 Martorello and Wichtman exchanged the following text messages:

SMS            7/7/2017        To: +14802426959         Phil from microbilt is sending you the plaintiffs
Messages       11:21:41        Wichtman Karrie          subprime credit history. . . he says they appear
               AM (UTC-                                 “very active”. which sounds unlike someone
               4)                                       harmed.
SMS            7/7/2017        From:                    Got it! Thanks
Messages       11:30:31        +14802426959
               AM (UTC-        Wichtman Karrie
               4)
SMS            7/7/2017        To: +14802426959         at your service
Messages       11:40:11        Wichtman Karrie
               AM (UTC-
               4)




                                                   3
 Case 3:20-cv-05781-FLW-DEA Document 1 Filed 05/11/20 Page 4 of 8 PageID: 4




         15.   Also on July 7, 2017, Mr. Burgess forwarded by email a spreadsheet to Ms.

Wichtman from his Microbilt email address at 11:03 a.m. The email originated with Ramesh

Venkataramani, Microbilt’s Director of Development.

         16.   Mr. Burgess’s message to Ms. Wichtman was entitled “Favor,” and the body stated

“Karrie, this is for Matt.” Matt of course is Mr. Martorello.

         17.   Based on the timing of Mr. Burgess’s email (sent at 11:03 a.m.) and the second text

message above (sent at 11:30 a.m.), Ms. Wichtman’s response of “Got it!” confirmed to Mr.

Martorello that she received the spreadsheet.

         18.   Ms. Wichtman also responded to Mr. Burgess’s transmission email at 11:08 a.m.,

stating, “[r]eceived. Thanks Phil.”

         19.   These communications took place within weeks after the Big Picture Litigation was

filed.

         20.   The spreadsheet Mr. Burgess provided contained the subprime borrowing history

for Plaintiffs, with hundreds of entries dating back as far as 2011. The spreadsheet indicated,

among other details, the lenders, the loans’ initial balances, bank account numbers, and whether

the loans remained open or were paid.

         21.   The entries were not restricted to loans made by entities controlled by Mr.

Martorello—the spreadsheet is a comprehensive borrowing history for each Plaintiff. The entries

therefore reflected Plaintiffs’ credit worthiness, credit standing, credit capacity, character, general

reputation, personal characteristics, and mode of living.

         22.   Mr. Burgess followed-up with Ms. Wichtman a few minutes after his transmission

of the spreadsheet, confirming both the intent that the information be used in the Big Picture

Litigation and his desire to assist those efforts, by writing “[w]e can get someone to walk you




                                                  4
 Case 3:20-cv-05781-FLW-DEA Document 1 Filed 05/11/20 Page 5 of 8 PageID: 5




through t [sic] and if you end up using it, just subpoena MicroBilt and we will respond before the

ink dries.”

       23.     Ms. Wichtman did nothing to dissuade Mr. Burgess from this conduct, responding

“[p]erfect! Thanks Phil! We will be in touch.”

       24.     Defendant Burgess therefore used his connection with Microbilt to access

Plaintiffs’ consumer reports without an FCRA permissible purpose, and provide those reports to

Martorello and Wichtman for their subsequent, improper use of the reports in the Big Picture

Litigation.

       25.     Mr. Burgess’s conduct violates the FCRA on its face.

       26.     Mr. Burgess’s FCRA violations were willful. The FCRA’s requirements regarding

the furnishing and receiving of consumer reports only for an enumerated permissible purpose are

well defined by the statute and the applicable case law. Mr. Burgess was well aware of these

requirements. Thus, his violations of the statute were willful.

                                   COUNT ONE:
                       VIOLATION OF FAIR CREDIT REPORTING
                               ACT 15 U.S.C. § 1681b(f)

       27.     The FCRA defines a “consumer report” broadly, as “any written, oral, or other

communication of any information by a consumer reporting agency bearing on a consumer’s credit

worthiness, credit standing, credit capacity, character, general reputation, personal characteristics,

or mode of living which is used or expected to be used or collected in whole or in part for the

purpose of serving as a factor in establishing the consumer’s eligibility for—” credit, insurance,

employment, or any other FCRA purpose. 15 U.S.C. § 1681a(d)(1).

       28.     These categories are colloquially called “seven characteristics” information.




                                                  5
    Case 3:20-cv-05781-FLW-DEA Document 1 Filed 05/11/20 Page 6 of 8 PageID: 6




        29.       The FCRA defines a consumer report as “any written, oral, or other communication

of any information by a consumer reporting agency bearing on” the seven characteristics. Id.

        30.       Litigation is not a purpose for which consumer reports may be issued. See 15 U.S.C.

§ 1681b(a) (“[A]ny consumer reporting agency may furnish a consumer report under the following

circumstances and no other . . .”).

        31.       Microbilt qualifies as a consumer reporting agency under the FCRA, as it markets

itself as such. It notes on its Internet website, for example:

              •   Smart businesses choose MicroBilt to provide the high-quality, cost-efficient
                  consumer credit data they need to help ensure the best loan decisions are being
                  made for their business. 1

              •   With PRBC alternative credit scoring you can now assess the creditworthiness and
                  ability to pay of the 100 million people who have no traditional credit history on
                  file with the traditional credit houses. 2

              •   MicroBilt is a convenient, single-source provider for consumer credit reports from
                  Equifax, Experian and TransUnion.3

        32.       Defendant Burgess violated the FCRA, 15 U.S.C. § 1681b(f), by obtaining and

using the Plaintiffs’ consumer reports without a permissible purpose to do so. Specifically, Burgess

impermissibly obtained copies of Plaintiffs’ borrowing histories on or around July 7, 2017.

        33.       Because these borrowing histories were issued by a consumer reporting agency and

reflect on the seven characteristics of Plaintiffs, they are consumer reports under the FCRA.

        34.       Burgess accessed Plaintiffs’ consumer reports for strategic use in litigation, which

is not a permissible purpose under the FCRA for accessing consumer reports.




1
  https://www.microbilt.com/category/credit-decisioning (last visited May 8, 2020).
2
  Id.
3
  Id.



                                                   6
 Case 3:20-cv-05781-FLW-DEA Document 1 Filed 05/11/20 Page 7 of 8 PageID: 7




       35.     Plaintiffs did not discover this violation until after Martorello produced the

evidence of it in the Big Picture Litigation.

       36.     As a result of Defendant’s conduct, the Plaintiffs suffered actual damages

including, without limitation, violation of privacy and other emotional and mental distress.

       37.     Defendant’s conduct was willful, rendering him liable for punitive damages in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

       38.     In the alternative, Defendant was negligent, entitling the Plaintiffs to recover under

15 U.S.C. § 1681o.

       39.     The Plaintiffs are also entitled to recover actual damages, statutory damages, costs

and attorneys’ fees in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and

§ 1681o.

       WHEREFORE, Plaintiffs demand judgment for actual, statutory and punitive damages

against Defendant; for their attorneys’ fees and costs; for prejudgment and post-judgment interest

at the judgment rate, and such other relief the Court deems just and proper.

TRIAL BY JURY IS DEMANDED.

                                                      Respectfully submitted,
                                                      PLAINTIFFS
Dated: May 11, 2020

                                                      /s/ Jacob M. Polakoff
                                                      Jacob M. Polakoff, Bar No. 035832006
                                                      BERGER MONTAGUE PC
                                                      1818 Market Street, Suite 3600
                                                      Philadelphia, PA 19103
                                                      Tel. (215) 875-3000
                                                      Fax: (215) 875-4604
                                                      Email: jpolakoff@bm.net

                                                      E. Michelle Drake*
                                                      BERGER MONTAGUE PC



                                                 7
Case 3:20-cv-05781-FLW-DEA Document 1 Filed 05/11/20 Page 8 of 8 PageID: 8




                                        43 SE Main Street, Suite 505
                                        Minneapolis, MN 55414
                                        Tel. (612) 594-5933
                                        Fax: (612) 584-4470
                                        Email: emdrake@bm.net
                                        *pro hac vice forthcoming


                                        Kristi Cahoon Kelly
                                        Andrew J. Guzzo
                                        Casey S. Nash
                                        KELLY GUZZO, PLC
                                        3925 Chain Bridge Road, Suite 202
                                        Fairfax, VA 22030
                                        Tel. (703) 424-7570
                                        Fax: (703) 591-0167
                                        Email: kkelly@kellyguzzo.com
                                                aguzzo@kellyguzzo.com
                                                casey@kellyguzzo.com
                                        *pro hac vice forthcoming

                                        Leonard A. Bennett
                                        Craig C. Marchiando
                                        CONSUMER LITIGATION ASSOCIATES,
                                        P.C.
                                        763 J. Clyde Morris Blvd., Suite 1-A
                                        Newport News. VA 23601
                                        Tel. (757) 930-3660
                                        Fax: (757) 930-3662
                                        Email: len@clalegal.com
                                                craig@clelegal.com
                                        *pro hac vice forthcoming

                                        ATTORNEYS FOR PLAINTIFFS




                                    8
